DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 1-5 and 7-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 5, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Yakov Sidorin (Reg. No. 63,507) on November 1, 2021.
The application has been amended as follows: 
Claim 1, line 4, “each strut from said plurality of struts” should be -- each strut of said plurality of struts --.
Claim 1, line 5, “different sliding track from the plurality of sliding tracks” should be -- different sliding track of the plurality of sliding tracks --.
Claim 1, line 6, “said sliding track” should be -- said different corresponding sliding track --.
Claim 1, lines 7-8, “the first strut and the second strut” should be -- a first strut and a second strut --.
Claim 1, line 12, “a first strut” should be -- the first strut --.
Claim 1, line 12, “a second strut” should be -- the second strut --.
Claim 1, line 14, “first and second sliding tracks from the plurality of sliding tracks” should be -- first and second sliding tracks of the plurality of sliding tracks --.
Claim 4, line 5, “sliding track from the plurality of sliding tracks” should be -- sliding track of the plurality of sliding tracks --.
Claim 5, line 3, “end of such strut” should be -- end of each of the first and second
Claim 16, lines 4-5, “said sliding track of plurality of sliding tracks” should be -- said sliding track of the plurality of sliding tracks --.
Claim 17, line 4, “each strut from said plurality of struts” should be -- each strut of said plurality of struts --.
Claim 17, line 5, “different sliding track from the plurality of sliding tracks” should be -- different sliding track of the plurality of sliding tracks --.
Claim 17, line 6, “said sliding track” should be -- said different corresponding sliding track --.
Claim 17, line 9, “first and second sliding tracks from the plurality of sliding tracks” should be -- first and second sliding tracks of the plurality of sliding tracks --.
Claim 17, line 12, “wherein struts from said plurality of struts” should be -- wherein struts of said plurality of struts --.
Claim 17, line 14, “sliding track from the plurality of sliding tracks” should be -- sliding track of the plurality of sliding tracks --.
Claim 17, line 17, “end of such strut” should be -- end of each of the first and second strut --.
Claim 19, lines 3-4, “said at least one of the sliding track” should be -- said at least one of the sliding tracks --.
Reasons for Allowance
4.	Claims 1-5 and 7-21 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:
claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- at least one fracture element (150) between at least one of a) the first strut (111) and the second strut (112), b) a strut of the plurality of struts (111, 112, 121, 122, 131, 132) and a sliding track of the plurality of sliding tracks (110, 120, 130, 115, 125, 135); and c) a strut of the plurality of struts (111, 112, 121, 122, 131, 132) and at least one connector (114, 124, 134) that in electrical contact and in monolithic mechanical contact with at least one of the sliding tracks of the plurality ofPage 3 of 12 QB\69564283.1Appl. No. 16/385,986Reply to Office Action of April 09, 2021sliding tracks (110, 120, 130, 115, 125, 135) (see fig. 3 below) -- in the combination as claimed.

    PNG
    media_image1.png
    503
    585
    media_image1.png
    Greyscale

Claims 2-5 and 7-16 are allowed due to dependence on claim 1.
claim 17 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- wherein each of the first strut (111) and the second strut (112) comprises a respectively-corresponding fracture element (150) at a respectively-corresponding end of such strut (111, 112) that is distal to the respectively-corresponding sliding track (110, 115) from the plurality of sliding tracks (110, 120, 130, 115, 125, 135) (see fig. 3 above)  -- in the combination as claimed.
Claims 18-21 are allowed due to dependence on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                                        

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834